                Case 3:21-cr-00238-JD Document 39 Filed 08/16/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LINA PENG (NYBN 5150032)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7224
 7        FAX: (415) 436-7027
          Lina.Peng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 21-238 JD
                                                       )
14           Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER TO
                                                       )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
15      v.                                             )   ACT AND SETTING CHANGE OF PLEA DATE
                                                       )
16   LEVONTA FARLEY,                                   )
                                                       )
17           Defendant.                                )
                                                       )
18
19           This matter is current set for a further status conference on August 23, 2021. The parties jointly
20 request that this case be set for a change of plea hearing on Monday, August 30, 2021, at 10:30 a.m.

21           The parties stipulate that the time between now and August 30, 2021, should be excluded from
22 the calculation of time under the Speedy Trial Act. The exclusion of time is appropriate in order to

23 provide reasonable time necessary for the continuity and effective preparation of counsel, pursuant to 18

24 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of justice are served by granting the

25 continuance and outweigh the best interests of the public and the defendant in a speedy trial. See id. §

26 3161(h)(7)(A).

27
     IT IS SO STIPULATED.
28

     STIPULATION AND [PROPOSED] ORDER
     CR 21-238 JD
              Case 3:21-cr-00238-JD Document 39 Filed 08/16/21 Page 2 of 3




 1
     DATED: August 11, 2021
 2
                                                    Respectfully submitted,
 3

 4                                                  STEPHANIE M. HINDS
                                                    Acting United States Attorney
 5
                                                               /s/             .
 6                                                  LINA PENG
                                                    Assistant United States Attorney
 7

 8
     DATED: August 11, 2021
 9
                                                               /s/            .
10                                                  EDWIN PRATHER
                                                    Attorney for Levonta Farley
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 21-238 JD
               Case 3:21-cr-00238-JD Document 39 Filed 08/16/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based on the reasons provided in the stipulation of the parties above, and for good cause shown,

 3 the Court hereby finds that to ensure adequate preparation of the case by all parties and continuity of

 4 counsel, and in the interest of justice, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), an exclusion

 5 of time is warranted under the Speedy Trial Act. The failure to grant the requested continuance would

 6 deny defense counsel the reasonable time necessary for effective preparation, taking into account the

 7 exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the

 8 requested continuance outweigh the best interests of the public and the defendant in a speedy trial and in

 9 the prompt disposition of criminal cases. See id. § 3161(h)(7)(A). It is therefore ordered that time is

10 excluded from now until August 30, 2021. It is further ordered that a change of plea hearing is set for

11 August 30, 2021, at 10:30 a.m.

12

13 IT IS SO ORDERED.

14

15        August 16, 2021
           Dated                                JAMES DONATO
16                                              United States District Judge
17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                    1
     CR 21-238 JD
